Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
24. (Currently Amended) A method of training with a lacrosse stick comprising: providing a lacrosse practice aid according to claim 15; attaching the lacrosse practice aid to the lacrosse stick; and training with the lacrosse practice aid.  
25. (Currently Amended) An apparatus comprising: a lacrosse stick; and a lacrosse practice aid according to claim 15, wherein the lacrosse practice aid is attached to the lacrosse stick. 3  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RKP/

/ALVIN A HUNTER/               Primary Examiner, Art Unit 3711